Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered February 11, 2003, convicting him of robbery in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly limited the cross-examination of the complainant to the facts underlying his youthful offender adjudication. The fact that the complainant was previously adjudicated a youthful offender may not be used or proved to impeach his credibility since an adjudication is not a conviction (cf. Matter of Sean R., 145 AD2d 637 [1988]). In addition, the defendant’s challenges to various questions posed by the prosecutor during cross-examination and comments made during summation, and his claim that the cumulative effect of prosecutorial misconduct constituted reversible error, are largely unpreserved for appellate review since the defendant either made only general objections, or did not request curative instructions when the objections were sustained (see CPL 470.05 [2]; People v Smith, 298 AD2d 607 [2002]; People v Udzinski, 146 AD2d 245 [1989]). In any event, the contentions are without merit. Prudenti, EJ., Goldstein, Luciano and Cozier, JJ., concur.